Name: Commission Regulation (EEC) No 3010/81 of 21 October 1981 amending for the third time Regulation (EEC) No 1978/80 laying down detailed rules for the application of the special measures for soya beans harvested in 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 10 . 81 Official Journal of the European Communities No L 301 / 17 COMMISSION REGULATION (EEC) No 3010/81 of 21 October 1981 amending for the third time Regulation (EEC) No 1978/80 laying down detailed rules for the application of the special measures for soya foeans harvested in 1980 the quality used for determining coefficients of equi ­ valence in force at present ; whereas new coefficients of equivalence should be fixed to reflect the new situa ­ tion ; whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ( l ), and in particular the third paragraph of Article 3 thereof, Whereas Article 8 of Commission Regulation (EEC) No 1 978/80 (2), as last amended by Regulation (EEC) No 2135/81 (3), provides that the competent agency of the Member State must verify that the price given in contracts with producers is at least equal to the minimum price ; whereas, in the interests of uniform implementation of the system, a single date should be determined and this should coincide with the date of the beginning of the marketing year ; Whereas Article 3 ( 1 ) (a) of Regulation (EEC) No 1978/80 makes provision for the application of coeffi ­ cients of equivalence in order to take account of the quality of imported beans ; whereas the qualities of the beans delivered by the main non-member producer countries are in some respects different from Regulation (EEC) No 1978 /80 is hereby amended as follows : 1 . The following subparagraph is hereby added to Article 8 (b) : 'The conversion rate to be applied for the purpose of verifying that the minimum price has been respected in the case of a product harvested during a given marketing year shall be the representative rate in force at the beginning of the marketing year in question.' 2 . Annex A is hereby replaced by the following : (ECU/100 kg) Amount to be deducted from the price Amount to be added to the price A. Soya beans from the USA 0-744  B. Soya beans from Brazil 1-037  C. Soya beans from Argentina 0-859  Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 October 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 190, 28 . 7 . 1979, p. 8 . (2 ) OJ No L 192, 26 . 7 . 1980, p . 25 . (} ) OJ No L 209, 29 . 7. 1981 , p . 12 .